Exhibit 10(b)




Form of

NON-QUALIFIED STOCK OPTION AGREEMENT




under the

FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN  

          This Non-Qualified Stock Option Agreement ("Agreement"), between FPL
Group, Inc. (hereinafter called the "Company") and the Optionee identified on
Schedule 1 attached hereto is dated ______ ___, 20___.

 

          1.    Grant of Option. In accordance with and subject to the terms and
conditions of (a) the FPL Group, Inc. Amended and Restated Long Term Incentive
Plan, as it may be amended from time to time (the "Plan") and (b) this
Agreement, FPL Group, Inc., a Florida corporation (the "Company"), hereby grants
to the optionee identified on Schedule 1 attached hereto (the "Optionee") a
nonqualified stock option (the "Option") to purchase the number of shares (the
"Shares") of its common stock, par value $.01 per share ("Common Stock"), set
forth on Schedule 1, at the option exercise price per Share set forth in
Schedule 1. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in the Plan.

 

          2.    Acceptance by Optionee. The exercise of the Option or any
portion thereof is conditioned upon acceptance by the Optionee of the terms and
conditions of this Agreement, as evidenced by the Optionee's execution of
Schedule 1 to this Agreement and the delivery of an executed copy of Schedule 1
to the Company.

 

          3.    Vesting of Option. Subject to the terms and provisions hereof,
including Section 5 hereof, and the Plan, the Option shall vest and the Optionee
may exercise the Option in accordance with the vesting schedule set forth in
Schedule 1.

 

                [for all but Cutler and Davis]Notwithstanding the foregoing, [if
(i) the Optionee is a party to an Executive Retention Employment Agreement with
the Company ("Retention Agreement") and has not waived his or her rights, either
entirely or in pertinent part, under such Retention Agreement, and (ii) the
Effective Date (as defined in the Retention Agreement as in effect on the date
hereof) has occurred and the Employment Period (as defined in the Retention
Agreement as in effect on the date hereof) has commenced and has not terminated
pursuant to section 3(b) of the Retention Agreement (as in effect on the date
hereof) then, so long as the Optionee is then employed by the Company or one of
its subsidiaries or affiliates, the Option shall vest upon a Change of Control
(as defined in the Retention Agreement as in effect on the date hereof), in lieu
of the vesting schedule set forth in Schedule 1.

 

                 [for Cutler and Davis] Notwithstanding the foregoing, the
rights of the Participant upon a Change of Control (as defined in the Plan)
shall be as set forth in section 9 of the Plan on the date hereof., in lieu of
the vesting schedule set forth in Schedule 1.

 

          If as a result of the Change of Control, the Common Stock is exchanged
for or converted into a different form of equity security and/or the right to
receive other property (including cash), the Option may be exercised, to the
maximum extent practicable, in the same form.

 

          4.    Expiration of Option. The Option shall expire on the date set
forth in Schedule 1 (the "Expiration Date"), unless terminated earlier as set
forth in Section 5 below, and may not be exercised after the earlier of (i) the
Expiration Date and (ii) the earlier termination date established in accordance
with Section 5.

 

          5.    Termination of Employment.

 

          In the event that the Optionee's employment with the Company (or a
subsidiary, affiliate or successor of the Company) terminates for any reason
prior to the date on which the Option has been fully exercised, the Optionee's
rights hereunder will be determined as follows:

   

(a)

If the Optionee's termination of employment is due to resignation, discharge or
retirement prior to age 65 which does not meet the condition set forth in
Section 5(b), below, all rights to exercise the Option (or any portion thereof)
which is not then vested shall be immediately forfeited, and all rights to
exercise the vested portion of the Option shall expire on [for all except Cutler
and Davis] the Expiration Date [for Cutler and Davis] the earlier to occur of
(i) the Expiration Date and (ii) sixty (60) days after the date of termination
of employment.

       

(b)

If the Optionee's termination of employment is due to (i) retirement on or after
age 65, (ii) retirement at or after age 50 but prior to age 65 if, but only if,
such retirement is requested by the Company as evidenced by a writing which
specifically references this provision and is executed by the Company's chief
executive officer (or, if the Participant is the Company's chief executive
officer, by a member of the Committee), (iii) total and permanent disability (as
defined under the Company's executive long-term disability plan), or (iv) death,
a pro rata share of the then-unvested portion of the Option shall vest on the
date of termination, based upon the number of completed days of service during
the vesting period, and the vested portion of the Option shall be exercisable
until [for all except Cutler and Davis] the Expiration Date[for Cutler and
Davis] earlier to occur of (i) the Expiration Date and (ii) one (1) year after
the date of termination of employment. The portion of the Option which does not
so vest shall be forfeited effective on the date of termination of employment.

       

(c)

If an Optionee's employment is terminated for any reason other than as set forth
in Sections 5(a) and (b) above, or if an ambiguity exists as to the
interpretation of those sections, the Committee shall determine whether the
Optionee's then-unvested Options shall be forfeited or whether the Optionee
shall be entitled to pro rata vesting based upon years of service during the
vesting period, and shall also determine the period during which the Optionee
may exercise any vested portion of the Option.

 

                 [the following applies only to Mr. Hay] Notwithstanding the
foregoing, if the Employment Period (as defined in the Retention Agreement as in
effect on the date hereof) is not then in effect, and the Optionee terminates
employment for Good Reason (as defined in the Optionee's Employment Letter with
the Company (as in effect on the date hereof, the "Employment Letter") or the
Company terminates the Optionee's employment without Cause (as defined in the
Employment Letter), then the Optionee shall continue to vest in any theretofore
unvested Shares on the schedule set forth in Schedule 1 attached hereto until
the date which is two years after the date on which the Optionee's employment is
terminated, and all vested Shares may be exercised until the Expiration Date.
Shares which are scheduled to vest after the date which is two years after the
date on which the Optionee's employment is terminated shall be forfeited
effective on the date Optionee's employment is terminated.

 

          6.    Procedure for Exercise. Subject to this Agreement and the Plan,
the Option may be exercised in whole or in part by the transmittal of a written
notice to the Company at its principal place of business. Such notice shall
specify the number of Shares which the Optionee elects to purchase, shall be
signed by the Optionee and shall be accompanied by payment of the exercise price
for the Shares which the Optionee elects to purchase. Except as otherwise
provided by the Compensation Committee of the Board or such other Board
committee designated to administer the Plan (the "Committee") before the Option
is exercised, such payment may be made in whole or in part (i) by check payable
to the Company for the full exercise price plus the applicable tax withholding
resulting from such exercise; (ii) by delivery of shares of Common Stock owned
by the Optionee for at least six months and acceptable to the Committee having
an aggregate Fair Market Value (valued as of the date of exercise) that is equal
to the amount of cash that would otherwise be required; or (iii) by authorizing
a Company-approved third party to remit to the Company a sufficient portion of
the sale proceeds to pay the entire exercise price and any tax withholding from
such exercise. The Option shall not be exercisable if and to the extent the
Company determines that such exercise would violate applicable State or Federal
securities laws or the rules and regulations of any securities exchange on which
the Common Stock is traded. If any applicable law requires the Company to take
any action with respect to the Shares specified in the written notice of
exercise, or if any action remains to be taken under the Articles of
Incorporation or Bylaws of the Company, as in effect at the time, to effect due
issuance of the Shares, then the Company shall take such action and the day for
delivery of such Shares shall be extended for the period necessary to take such
action. No Optionee shall have any of the rights of a shareholder of the Company
under any Option unless and until Shares are duly issued upon exercise of the
Option.

 

          7.    Non-Transferability of Stock Options. The Option granted
hereunder to the Optionee shall not be transferable by the Optionee otherwise
than by will or by the laws of descent and distribution, and such Option shall
be exercisable, during the lifetime of the Optionee, only by the Optionee.

 

          8.    Effect Upon Employment. This Agreement is not to be construed as
giving any right to the Optionee for continuous employment by the Company or a
Subsidiary. The Company and its Subsidiaries retain the right to terminate an
employee at will and with or without cause at any time (subject to any rights
the Optionee may have under the Optionee's Retention Agreement [and Employment
Letter, in the case of Mr. Hay]).

 

          9.    Protective Covenants. In consideration of the Non-Qualified
Stock Option Award granted under this Agreement, the Optionee covenants and
agrees as follows: (the "Protective Covenants"):

   

(a)

During the Optionee's employment with the Company, and for a two-year period
following the termination of the Optionee's employment with the Company,
Optionee agrees (i) not to compete or attempt to compete for, or act as a broker
or otherwise participate in, any projects in which the Company has at any time
done any work or undertaken any development efforts, or (ii) directly or
indirectly solicit any of the Company's customers, vendors, contractors, agents,
or any other parties with which the Company has an existing or prospective
business relationship, for the benefit of the Optionee or for the benefit of any
third party, nor shall the Optionee accept consideration or negotiate or enter
into agreements with such parties for the benefit of the Optionee or any third
party.

       

(b)

During the Optionee's employment with the Company and for a two-year period
following the termination of the Optionee's employment with the Company, the
Optionee shall not, directly or indirectly, on behalf of the Optionee or for any
other business, person or entity, entice, induce or solicit or attempt to
entice, induce or solicit any employee of the Company or its subsidiaries or
affiliates to leave the Company's employ (or the employ of such subsidiary or
affiliate) or to hire or to cause any employee of the Company to become employed
for any reason whatsoever.

       

(c)

The Optionee shall not, at any time or in any way, disparage the Company or its
current or former officers, directors, and employees, orally or in writing, or
make any statements that may be derogatory or detrimental to the Company's good
name or business reputation.

       

(d)

The Optionee acknowledges that the Company would not have an adequate remedy at
law for monetary damages if the Optionee breaches these Protective Covenants.
Therefore, in addition to all remedies to which the Company may be entitled for
a breach or threatened breach of these Protective Covenants, including but not
limited to monetary damages, the Company will be entitled to specific
enforcement of these Protective Covenants and to injunctive or other equitable
relief as a remedy for a breach or threatened breach. In addition, upon any
breach of these Protective Covenants or any separate confidentiality agreement
or confidentiality provisions between the Company and the Optionee, all
Optionee's rights to exercise the Option as to theretofore unvested Shares under
this Agreement shall be forfeited.

       

(e)

For purposes of this Section 9, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and FPL Energy, LLC, and their respective
subsidiaries and affiliates (such subsidiaries and affiliates being hereinafter
referred to as the "FPL Entities"). The Company and the Optionee agree that each
of the FPL Entities is an intended third-party beneficiary of this Section 9,
and further agree that each of the FPL Entities is entitled to enforce the
provisions of this Section 9 in accordance with its terms.

       

(f)

Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.

 

          10.    Adjustments. In the event of any change in the outstanding
Shares of Common Stock by reason of any stock dividend or split,
recapitalization, reclassification, merger, consolidation, combination or
exchange of shares or similar corporate change, then the number of Shares
granted under this Option shall be adjusted proportionately. No adjustment will
be made in connection with the payment by the Company of any cash dividend on
its Common Stock or in connection with the issuance by the Company of any
warrants, rights, or options to acquire additional Shares of Common Stock or of
securities convertible into Common Stock.

 

          11.    Data Privacy. By entering into this Agreement, the Optionee:
(i) authorizes the Company or any of its Subsidiaries, and any agent of the
Company or a Subsidiary administering the Plan or providing Plan recordkeeping
services, to disclose to the Company or any of its Subsidiaries such information
and data as the Company or any such Subsidiary shall reasonably request in order
to facilitate the grant of the Option, the exercise of the Option, or delivery
of Shares upon exercise; and (ii) authorizes the Company or any of its
Subsidiaries to store and transmit such information in electronic form, provided
such information is appropriately safeguarded in accordance with Company policy.

 

          12.    Compliance With Applicable Law/Governing Law/Jurisdiction. The
issuance of the Shares pursuant to the exercise of this Option is subject to
compliance with all applicable laws, including without limitation laws governing
withholding from employees and nonresident aliens for income tax purposes.

 

          This Agreement shall be construed and interpreted in accordance with
the laws of the State of Florida, without regard to its conflict of laws
principles. All suits, actions, and proceedings relating to this Agreement may
be brought only in the courts of the State of Florida located in Palm Beach
County or in the United States District Court for the Southern District of
Florida in West Palm Beach, Florida. The Company and Optionee shall consent to
the nonexclusive personal jurisdiction of the courts described in this section
for the purpose of all suits, actions, and proceedings relating to the Agreement
or the Plan. The Company and Optionee each waive all objections to venue and to
all claims that a court chosen in accordance with this section is improper based
on a venue or a forum non conveniens claim.

 

          13.    Incorporation of Plan's Terms - This Agreement is made under
and subject to the provisions of the Plan, and all the provisions of the Plan
are also provisions of this Agreement (including, but not limited to, the
provisions of Section 9 of the Plan pertaining to a Change of Control provided
that if the Participant is a party to a Retention Agreement, the provisions of
Section 3 hereof shall supercede the provisions of the Plan with respect to a
Change of Control). If there is a difference or conflict between the provisions
of this Agreement and the mandatory provisions of the Plan, the provisions of
the Plan will govern. If there is a difference or conflict between the
provisions of this Agreement and a provision of the Plan as to which the
Committee is authorized to make a contrary determination, the provisions of this
Agreement will govern. Except as otherwise expressly defined in this Agreement,
all terms used herein are used as defined in the Plan as it may be amended from
time to time. The Company and Committee retain all authority and powers granted
by the Plan as it may be amended from time to time not expressly limited by this
Agreement. The Optionee acknowledges that he or she may not and will not rely on
any statement of account or other communication or document issued in connection
with the Plan other than the Plan, this Agreement, and any document signed by an
authorized representative of the Company that is designated as an amendment of
the Plan or this Agreement.

 

          14.    Interpretation. The Committee has the sole and absolute right
to interpret the provisions of this Agreement.

 

          15.    Miscellaneous. This Agreement shall be binding upon and inure
to the benefit of all successors of the Company. This Agreement may not be
amended without the express written consent of both parties hereto.

 

          By signing this Agreement, the Optionee accepts and agrees to all of
the foregoing terms and provisions and to all the terms and provisions of the
Plan incorporated herein by reference and confirms that he has received a copy
of the Plan.

 

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed as of the Date of Grant set forth in Schedule 1.

 

 

 

FPL GROUP, INC.

     

By:

 







   

Robert H. Escoto,

   

Vice President Human Resources

 

 

Schedule 1

 

Non-Qualified Stock Option Agreement

   

Name of Optionee:

 

Date of Grant:

 

Number of Shares:

__________ shares of Common Stock

 

Option Exercise Price Per Share:

$_________

 

Expiration Date:

__________

 (subject to earlier termination in accordance  with the attached Agreement)

 

Vesting Schedule:

The shares of Common Stock subject to this Option shall vest according to the
following schedule:

       

__________ shares on ______, 20___,

 

__________ shares on ______, 20___ and

 

__________ shares on ______, 20___

 

except that such Shares shall become fully vested upon the occurrence of a
Change of Control if the Optionee is employed by the Company or a Subsidiary on
such date, [for all except Cutler and Davis] as more fully set forth in Section
3 of the Agreement of which this Schedule is a part.

       

[for Cutler and Davis] For purposes of this Agreement, the term "Change of
Control" shall have the meaning ascribed to such term in the Plan as in effect
on the date hereof.

   

          The undersigned agrees to the terms and conditions of the
Non-Qualified Stock Option Agreement of which this Schedule 1 is a part.

     

Date Accepted:

   

By:

 











 

 

 